Exhibit 10.43

ADA-ES, INC.

EMPLOYMENT AGREEMENT

THIS AGREEMENT made and entered into this 1st day of January 2008, by and
between ADA-ES, Inc., a Colorado corporation, whose principal offices are
located at 8100 SouthPark Way, Unit B, Littleton, Colorado 80120 (the
“Company”), and Cameron E. Martin (the “Employee”) whose address is 2978 Raleigh
Street, Denver, CO 80212. This agreement supersedes all previous agreements.

RECITALS:

 

  A. The Company has made Employee an offer of employment.

 

  B. Employee desires to accept the offer.

 

  C. The Company and Employee desire to enter into this Agreement to set forth
the terms and conditions of the employment.

NOW, THEREFORE in consideration of the premises and the mutual covenants and
agreements hereinafter set forth and for other good and valuable consideration
the receipt and sufficiency of which are hereby acknowledged, the parties,
intending to be legally bound, hereby agree as follows:

 

  1. Definitions.

Capitalized terms are used herein with the meanings as specified in Paragraph 6
hereof.

 

  2. Employment.

The Company hereby employs the Employee and Employee hereby accepts such
employment upon the terms and conditions set forth herein.

 

  3. Position, Duties and Authority.

During the term of this Agreement, Employee shall be employed as Vice President,
Emissions Control Systems. This is a full-time, salaried, exempt position.

 

  4. Obligations of Employee.

Employee hereby agrees that he will devote a minimum of 40 hours per week to the
fulfillment of his/her obligations hereunder.

 

  5. Compensation and Benefits.

In consideration of Employee’s agreement to be employed by the Company and as
reasonable compensation for services to be rendered hereunder, the Company
agrees as follows:

 

  a) Benefits.

Employee shall be entitled to the standard benefits and perquisites from time to
time available to full-time employees of the Company as outlined in the Employee
Handbook.

 

  b) Compensation.

The Company shall pay Employee bi-weekly salary of $5,000 (equating to an
annualized salary of $130,000) as part of the Company’s normal payroll
procedures. Increases in compensation, if any, shall be at the discretion of the
Executive Officers of the Company.

 



--------------------------------------------------------------------------------

  6. Definitions.

 

  a) “Invention” shall mean any idea, discovery, article, process, formulation,
composition, combination, design, modification or improvement, whether or not
patentable.

 

  b) “Copyright Works” shall mean all literary works, graphic works, pictorial
works and other creative works for which copyright protection may be obtained,
including without limitation proposals and computer software /documentation.

 

  c) “Confidential Subject Matter” shall mean all Inventions, Copyright Works,
data, specifications, know-how, lists, printed materials, technical information,
cost/pricing/marketing information and other subject matter that is not
available to the general public in a substantially identical form without
restriction.

 

  7. Disclosure/Ownership of Invention and Confidential Subject Matter.

 

  a) Prior to Employment

Employee agrees that Exhibit A provides adequate description and disclosure of
Inventions and Confidential Information considered owned by Employee or third
party with whom Employee is contractually bound prior to becoming employed by
the Company. Throughout the term of this agreement and following its
termination, even in the case of breach of contract by either party, the items
identified in Exhibit A are considered the property of Employee (“Employee
Intellectual Property”) or of a third-party (“Third Party Intellectual
Property”). Although Exhibit A may not be all inclusive of all intellectual
property owned by Employee or third parties, any ownership rights Employee
wishes to defend must be itemized in Exhibit A. Employee may amend Exhibit A at
any time as long as the claim can be supported with documentation demonstrating
the rightful ownership of the Employee or third party.

 

  b) During Employment

Employee agrees that during the term of Employee’s employment with Company,
Employee will immediately disclose in writing to Company all Inventions and
Confidential Subject Matter which (i) is conceived or generated by Employee
alone and/or jointly with others, and (ii) relates to the actual or anticipated
business of the Company and/or relates to the actual or anticipated research or
development activities of the Company and/or is otherwise suggested by or
results from any activity performed on behalf of the Company. Employee
acknowledges and agrees that immediately upon conception or generation,
whichever occurs earlier, all Inventions and Confidential Subject Matter
disclosed and to be disclosed by Employee to Company during the term of
Employee’s employment with Company will be the sole and exclusive property of
the Company.

 

  b) Post Employment

Employee further agrees that, during the two (2) year period following any
termination of Employee’s employment with the Company, Employee will immediately
disclose in writing to the Company all Inventions and Confidential Subject
Matter which (i) is conceived or generated by Employee alone and/or jointly with
others, and (ii) is based upon or otherwise derived from any Inventions and/or
Confidential Subject Matter of the Company. Employee acknowledges and agrees
that immediately upon conception or generation, whichever occurs earlier, all
Inventions and Confidential Subject Matter to be disclosed by Employee to
Company during the two (2) year period following the termination of Employee’s
employment with Company will become the sole and exclusive property of the
Company.

 



--------------------------------------------------------------------------------

  8. Assignment of Inventions and Confidential Subject Matter/ Documentation/
Commercialization.

 

  a) Assignment.

Employee hereby assigns to Company the Employee’s entire right, title and
interest in and to all Inventions and Confidential Subject Matter disclosed and
to be disclosed by Employee to Company pursuant to Sections 7 (a) and (b).

 

  b) Documentation.

Employee agrees to execute, cooperate in the preparation of and deliver to the
Company, both during the term of Employee’s employment with the Company and
thereafter, any and all documents deemed necessary by the Company for the
Company to protect, maintain, preserve and enjoy the full right, title and
interest to all Inventions and Confidential Subject Matter disclosed and to be
disclosed by Employee to Company, including without limitation, the execution
and delivery of patent assignments and, at Company’s legal expense, the
preparation of patent applications.

 

  c) Commercialization.

Employee acknowledges and agrees that with respect to all Inventions and
Confidential Subject Matter transferred by Employee to Company, Company is not
obligated to commercialize the same, and that if Employee desires to
independently commercialize any of said inventions and/or Confidential Subject
Matter, Employee must request and obtain a written license from Company
beforehand, which license request may be declined by Company in its sole
discretion.

 

  9. Copyright Works.

Employee agrees that all Copyright Works and contributions to Copyright Works
prepared by Employee within the scope of Employee’s employment with the Company
will be deemed “works for hire” and will be owned by the Company, and Employee
agrees to execute all documents deemed necessary by the Company for the Company
to protect, maintain, preserve and enjoy the Company’s rights in such Copyright
Works and contributions. Employee further agrees that unless expressly
authorized by the Company in writing, Employee will not independently prepare or
otherwise distribute or publish any Copyright Work that embodies any
Confidential Subject Matter owned by the Company or held in Confidence by the
Company for any third party, including without limitation, all Confidential
Subject Matter disclosed and to be disclosed by Employee to the Company.

 

  10. Written Records.

Employee agrees that to the extent reasonably possible, Employee will maintain
written records of all Inventions and Confidential Subject Matter conceived or
generated by Employee in the course of Employee’s performance of services for
the Company, which records will be the exclusive property of the Company and
will be available to the Company at all times.

 



--------------------------------------------------------------------------------

  11. Restrictive Obligations Relating to Confidential Subject Matter.

 

  a) Obligations to Company.

Employee agrees to maintain in strict confidence, and agrees not to use,
disclose, reproduce or publish, except to the extent necessary in the course of
the Employee’s performance of services for the Company and/or as otherwise
authorized by Company, any Confidential Subject Matter owned by the Company or
held in confidence by the Company for any third-party, including without
limitation, all Confidential Subject Matter disclosed and to be disclosed by
Employee to the Company.

 

  b) Prior Obligations to Third-Parties.

Employee agrees that, in the course of Employee’s employment with the Company,
Employee will not use or disclose any third party Confidential Subject Matter
with respect to which Employee, prior to Employee’s initiation of employment
with the Company, assumed obligations restricting such use or disclosure.

 

  12. Conflicting Obligations.

 

  a) Prior Obligations.

Employee acknowledges and agrees that Employee is under no obligations to any
third party which conflict or may conflict, in any way, with any of the
Employee’s obligations hereunder.

 

  b) Assumption of Obligations.

Employee agrees that, during the term of Employee’s employment with the Company,
Employee will not assume any obligations to any third- party that would conflict
with any of Employee’s obligation hereunder. Employee further agrees that,
during the term of Employee’s employment with the Company, Employee will not
compete, and will not provide services to others who compete with the Company in
the research, development, production, marketing or servicing of any product,
process or service with respect to which the Company is involved.

 

  13. Termination of Employment.

 

  a) Continuing Obligations.

Employee’s obligations under Sections 8 through 11 of this Agreement will
continue after any termination of Employee’s employment with the Company.

 

  b) Submission of Materials.

Upon any termination of Employee’s employment with Company, Employee will submit
to the Company all materials within Employee’s possession that constitute or
include Confidential Subject Matter owned by the Company or held in confidence
by the Company for any third-party.

 

  c) Exit Interview.

Upon termination of Employee’s employment with the company, Employee will attend
an exit interview with an appropriate representative of the Company to review
the continuing obligations of Employee hereunder.

 



--------------------------------------------------------------------------------

  14. Miscellaneous.

 

  a) Binding-Effect/ Assignability.

This Agreement is not assignable by Employee and will be binding upon Employee’s
heirs, executors, administrators and other legal representatives. Employee
agrees that the Company may freely assign this Agreement to any
successor-in-interest of the Company.

 

  b) Severability.

Should any provision of this Agreement be determined by a court of competent
jurisdiction to violate or contravene any applicable law or policy, such
provision will be severed and modified to the extent necessary to comply with
the applicable law or policy, and such modified provision and the remainder of
the provisions hereof will continue in full force and effect.

 

  c) Waiver.

Any delay or omission on the part of Company to exercise any right under this
Agreement will not automatically operate as a waiver of such right or any other
right; and that a waiver of any right of the Company hereunder on one occasion
will not be construed as a bar to or waiver of any right on any future occasion.

 

  d) Controlling Law.

This Agreement will be interpreted under and enforced in accordance with the
laws of the State of Colorado.

 

  e) Modification.

This Agreement may only be modified by the mutual written agreement of Employee
and Company.

 

  f) Notices.

Any notice or communication required or permitted to be given by this Agreement
shall be deemed given and effective when delivered personally, or when sent by
registered or certified mail, postage prepaid, addressed as follows (such
addresses for giving of notice may be changed by notice similarly given):

(i) If to the Company:

ADA-ES, Inc.

Attention: Human Resources

8100 SouthPark Way, Unit B

Littleton, Colorado 80120

(ii) If to Employee:

Cameron E. Martin

2978 Raleigh Street

Denver, CO 80212

 



--------------------------------------------------------------------------------

  g) Arbitration.

Any difference, claims or matters in dispute arising between Employee and the
Company out of this Agreement or connected with Employee’s employment shall be
submitted by Employee and the Company to binding arbitration by a single
arbitrator selected by the mutual agreement of the parties from members of the
Judicial Arbiter Group of Denver, Colorado, or its successor. The arbitration
shall be governed by the rules and regulations of the Judicial Arbiter Group or
it’s successor and the pertinent provisions of the laws of the State of Colorado
relating to arbitration. The decision of the arbitrator may be entered as a
judgment in any court in the State of Colorado or elsewhere. The prevailing
party shall be entitled to receive reasonable attorneys’ fees incurred in
connection with such arbitration in addition to such other costs and expenses as
the arbitrator may award.

 

  h) At-Will Employment.

Employment with the Company is at will, meaning that both the Company and the
Employee have the right to terminate the work relationship at any time, without
advance notice, and for any reason.

 

  i) Entire Assignment.

This Agreement together with the exhibits hereto constitute the entire agreement
between the parties and their affiliates with respect to the subject matter
hereof, supersedes all prior and contemporaneous agreements or understandings
relating to said subject matter, and no amendment hereof shall be deemed valid
unless in writing and signed by the parties hereto.

IN WITNESS WHEREOF, the parties have signed or caused this Agreement to be
signed by their duly authorized officers as of the day and year first above
written.

 

ADA-ES, Inc.       By:         

/s/ C. Jean Bustard

     

2-28-08

   C. Jean Bustard, Chief Operating Officer       Date   

/s/ Cameron E Martin

     

2-28-08

   Cameron E. Martin, Employee       Date   



--------------------------------------------------------------------------------

EXHIBIT A

Projects to be pursued by Employee that are exempt from employee agreement:

Air pollution control consulting services including:

 

  •  

Inspections, field diagnostics and troubleshooting of air pollution control
devices, systems, subsystems, and combustion systems

 

  •  

ESP modeling

 

  •  

Fuel impact evaluation

 

  •  

Process engineering including sizing and design of air pollution control systems

 

  •  

Cost estimating and economic analyses of air pollution control systems

 

  •  

Expert testimony

Marketing analysis using the ESP / power plant database developed by Cameron
Martin prior to employment with ADA Technologies, Inc.

EXHIBIT B

ADA-ES Summary of Benefits - See attached document dated November 2007.

ADA-ES Employee Handbook

ADA-ES Code of Conduct

 



--------------------------------------------------------------------------------

 

Exhibit B    LOGO [g59357img01.jpg]

ADA-ES, INC.

Summary of Employee Benefits

Following is a brief description of the benefits package that is offered by
ADA-ES, Inc. These benefits are subject to change at any time. The provisions of
the official plan documents, in addition to ADA-ES policies, shall govern in the
event of any differences or discrepancies. This summary is intended to be a
brief overview of the benefits currently offered by ADA-ES and is not a
comprehensive source of information concerning exceptions, limitations, and
eligibility requirements. All employees are encouraged to periodically review
the Employee Handbook and the group insurance benefits for a more complete
explanation of the benefits. This summary does not constitute a contract between
ADA-ES employees and the company.

Note that employee shares a portion of the cost of some of the benefits
described. Eligibility requirements and enrollment dates may be different for
each benefit.

Holidays (10 per year)

New Year’s Day

Memorial Day

Independence Day

Labor Day

Thanksgiving Day

Day After Thanksgiving Day

Christmas Eve

Christmas Day

And Two Floating Holidays

ADA-ES reserves the right to change the holiday schedule. See the Human
Resources Manager for current year holiday designations.

Vacation

Full-time employees scheduled to work 40+ hours weekly are entitled to 12 days
of vacation per year for the first three years of employment with ADA-ES.
Vacation time is increased to 15 days after 3 years, 20 days after 10 years, 25
days after 15 years and 30 days after 20 years.

Employees are asked to reserve vacation time through their supervisor at least
15 days in advance. Vacation requests are subject to the approval of the
supervisor.

Sick and Personal Days

Full-time employees scheduled to work 40+ hours weekly may receive up to 8 Sick
and Personal (S&P) days per year. Part-time employees receive prorated Sick and
Personal days. S&P days are not designed to be used in place of vacation. Please
refer to the Sick and Personal Days Policy in the ADA-ES Employee Handbook.

Health Insurance Benefits

Eligibility: New full-time employees are eligible to participate in both the
medical and dental plans beginning on the first day of the month following their
date of hire.

Medical Plan: Great-West Healthcare.

Employees may choose the PPO Base Plan coverage, the High Deductible Healthcare
Plan (HDHP) with Health Savings Account (HSA), or no coverage. Option coverage
details are attached.

Health Savings Account (HSA):

If an HDHP is elected, an HSA will be opened for the employee. This interest
bearing checking account comes with a debit card, allows for pre-tax deposits up
to the annual limit, and may be used to pay for pre-tax medical and dental
expenses as outlined in IRS Publication 502.

Contributions may be made to the account by ADA-ES. Currently ADA-ES
contributions are made on or around the first day of each month as follows:

 

ADA-ES

Contribution

   Monthly
Contribution    Annual
Contribution

Employee

   $ 35.45    $ 425.46

Employee & Spouse

   $ 74.85    $ 898.14

Employee & Child

   $ 64.11    $ 769.28

Employee & Family

   $ 109.82    $ 1,317.89

Employees may also make additional pre-tax deposits to the account up to the
annual limit through bi-weekly payroll deductions.

Prescription Drug Program:

Both plans include a tiered co-pay program to be used for prescription drug
purchases. If the HDHP is elected, the deductible must be met before this
benefit begins.

Other Health Benefits:

Also included in both plans, benefits are provided for mental disorders,
chemical dependence, and alcoholism. See the attached plan documents or the
Human Resources Manager for details.

Employee Medical Plan Premium Contributions:

Employee contributions for medical, prescription and other health benefits
through bi-weekly payroll deduction are as follows:

 

     Base Plan    HDHP

Employee

   $ 21.21    $ 0

Employee & Spouse

   $ 44.77    $ 0

Employee & Child

   $ 38.35    $ 0

Employee & Family

   $ 65.69    $ 0

 

November 2007



--------------------------------------------------------------------------------

ADA-ES, Inc.

   Employee Benefits Summary

 

Dental Benefits:

Dental Plan: Reliance Standard (PPO) Benefits coverage is outlined on the
attached sheet.

Employee contributions for dental benefits through bi-weekly payroll deduction
are as follows:

 

     Dental Plan

Employee

   $ 1.83

Employee & Spouse

   $ 3.73

Employee & Child

   $ 3.91

Employee & Family

   $ 5.81

The maximum payment limit for each employee and each dependent is
$1,500/person/calendar year. Also, new employees waiving coverage at the time of
initial eligibility may incur penalties by enrolling at a future date.

Note: On an annualized basis, no employee will pay more than 3.6% of base salary
for the employee contribution for standard medical and dental benefits. Added
benefits are at the employee’s discretion and at additional cost to the
employee.

Compensation Time

This benefit may be available to exempt, salaried technical employees, with
supervisor or project manager pre-approval. If approved, compensatory time will
be awarded for time worked in excess of 40 hours.

Life Insurance Benefits

Scheduled Benefits:

 

  •  

$50,000 for those under age 70

 

  •  

$5,000 for spouse

 

  •  

$1,000 for children over 6 months

 

  •  

$500 for children 15 days to 6 months

Accidental Death and Dismemberment (AD&D)

Accidental Death benefits equal $100,000 ($50,000 Life and $50,000 AD&D).
Scheduled benefits apply in the case of dismemberment. Check the Group Insurance
Benefits handbook for specific information. This benefit applies to employees
only.

Short-Term Disability Insurance

ADA-ES provides short-term disability insurance that is paid by the company. The
plan pays 60% of an employee’s salary up to $1,500 per week for the first 13
weeks of disability.

Long-Term Disability Insurance

The long-term disability plan pays 60% of an employee’s salary up to $6,000 per
month after short-term disability payments terminate.

Travel Accident Insurance

In addition to the AD&D insurance benefit listed above, an additional $500,000
would apply for a business travel related death of the employee. Additional
dismemberment benefits could apply for business travel related injuries.

Travel Assistance Program

The program includes a comprehensive range of information, referral,
coordination and arrangement services designed to respond to most medical care
situations and many other emergencies while traveling.

Supplemental Insurance

Employees may elect to purchase supplemental insurance products through AFLAC at
discounted rates. Payment to the program is made through bi-weekly payroll
deduction. Some of the products offered include:

 

  •  

Personal Accident Expense Plan

 

  •  

Personal Cancer Protection Plan

 

  •  

Life Insurance (Adult and Children)

 

  •  

Personal Recovery (Heart) Plan

 

  •  

Hospital Indemnity Plan

 

  •  

Supplemental Vision Plan

Other plans offered by AFLAC are available to employees. If interested in more
information, contact the Human Resources Manager.

ADA-ES Retirement Plan

The ADA-ES Retirement Plan is a 401(k) administered by American Funds. A list of
the investments available for selection is shown below:

 

1. American Funds Target Fund (9 funds; selected fund is based on age to
retirement)

 

2. American Funds Cash Management Trust of America R-2

 

3. American Funds Capital World Growth and Income Fund

 

4. American Funds Fundamental Investors R-2

 

5. American Funds Capital Income Builder R-2

 

6. American Funds Growth Fund of America

 

7. American Funds Small Cap World F

 

8. American Funds American High Income Trust R-2

 

9. American Funds New World R-2

 

10. Oppenheimer International Bond

 

11. Franklin Mutual Beacon C

 

12. Franklin Mutual European C

 

13. Alliance Bernstein Bond: Corp. Bond C

 

14. AIM Energy C

 

15. Oppenheimer Gold & Special Minerals C

Plan is composed of three elements: 401(k) Employee Contributions, 401(k) ADA-ES
Matching Contributions, and Profit Sharing.

Part I: 401(k) – Elective Contributions

Full-time employees may begin contributing to their 401(k) Employee
Contributions account immediately upon employment. An employee can elect to
defer up to the IRS limit for such contributions. The contribution is made on a
“before-tax” basis in order to reduce the employee’s taxable compensation. These
funds are fully vested at all times. If you are over age 50, see the Human
Resources Manager for the ability to make “catch-up” contributions.

 

November 2007



--------------------------------------------------------------------------------

ADA-ES, Inc.

   Employee Benefits Summary

 

Part II: 401(k) – ADA-ES Matching Contributions

ADA-ES will contribute 100% of an employee’s 401(k) contribution up to a maximum
of 5% of salary into the 401(k) Employers Contribution account. Employees are
eligible to begin receiving these contributions following the 1-year anniversary
of employment. Funds in this account are vested based on the 2-20 rule, where
employees are vested at 20% after 2 years of service, 40% after 3 years, 60%
after 4 years, 80% after 5 years, and 100% after 6 years. These contributions
are normally made in cash.

Part III: Profit Sharing

See the Profit Sharing Plan for more details.

Profit Sharing Plan

Eligible employees may earn additional cash, stock or 401K contributions at the
end of each calendar year. Each employee’s share is derived as a calculation
based on ADA-ES net earnings before taxes. 50% of the earned allotment is
applied to the ADA-ES Retirement Plan, 20% is awarded as a company wide
distribution of cash or stock, and 30% is a cash or stock award based on
employee performance.

Restricted Stock Awards

At the discretion of the Board of Directors, new employees may be awarded a
restricted stock offering value of up to 10% of their base salary. Additionally,
those employees that have completed 5 years of service may be awarded additional
restricted stock.

Automatic Payroll Deposit

ADA-ES will automatically deposit an employee’s pay, or portions of pay to
employee-directed accounts (savings accounts, checking accounts, credit union,
etc.). The receiving institution must have a direct-deposit option for account
holders.

Matching Gift Program

Full and regular part-time employees with one year of service are eligible to
obtain up to $200 in matching gifts for contributions made by the employee to
eligible 501(c)3 non-profit organizations

Credit Union

The company is a member of the Bellco Credit Union. Employees may elect to
become a member at their discretion.

 

 

 

November 2007